DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 1-12 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 & 7, last line, the phrase “first zones being alternatively in contact with first and second areas” is vague & indefinite. For example, referring to Fig. 2 of application, the drain/source areas are depicted as areas 232 & 234, and the first zone being depicted as zone 224. However, it seems that when the word line WL (or 224 zone) is applied with a voltage, the electric potential will make electrical contact with both zones (234 & 23) at same time. Thus, if this assumption is true, then does the word “alternatively in contact” imply that only one zone, but not both, can be in contact with first zone 224 at same time? Similarly, referring to Fig. 1, when a potential applied to WL switch 120, then the WL line will contact both drain/source areas on either side of that switch 120, and again the middle zone (12) will contact both side zones (source & drain) at same time but not “alternatively” fashion as claimed?
	Claim 19, line 3, “the third areas of rows or matrix” lacks a clear antecedent basis because there are only the “first semiconductor area” and “second semiconductor area” recited in parent claim 13. Additionally, where are the claimed “first and second areas of the rows of matrix”, if any could be found in claim 13?
	Other claims are tentatively rejected as being dependent upon the rejected claims above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1, 7-8, 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 9,876,123).
	Claims 1, 7 & 13, Li at al (see Fig. 6) clearly shows a memory device comprising a memory cell array having a plurality of one-time programmable memory (or OTP) cells st  and 2nd areas (drain, source) as claimed.
	Claims 14-15, Fig. 2 shows the programming circuit for applying external voltages (i.e., Vdd & Vpg) to selected cell between the selected area (well, drain or source) of the selected cell and also temporarily to the conductive gate area (word line) as claimed.
	Claim 8 & 16, Fig. 6 also show that for each row, there is a common conductive word line (610) running a cross and connected to all semiconductor areas of the cells in that row of the whole matrix form, thus forming a common gate conductive area as well.

4.	Claims 1, 7-8, 13 & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2013/0322150).
Kim et al (see Fig. 1 & 3) clearly shows a memory device comprising a memory cell array having a plurality of an antifuse programmable memory cells (100), each cell thus defines an irreversible programmable memory points at each respective intersection or the shown plurality of row & columns as claimed (Fig. 3). Figs. 4-6 show each cell/point structure comprising a first/center semiconductor zone disposed over substrate material (104) in the center zone and a gate structure (metal 102 over oxide layer beneath) , whereby a conductive area (metal gate 102) also defined as the gate of each memory cell/point. Additionally, there are two semiconductor areas (first area = doped source/101-1 & second area = doped drain/101-2) respectively located on either side (left & right) of a vertical alignment with the conductive area (or the center gate area), and the first zone (below the silicon dioxide of gate 102) can be programmed with electrons moving through either the drain or source areas (101-1 & 101-2); thus it effectively being alternatively in contact with the other 1st  and 2nd areas (drain, source) as claimed.
	Claim 8 & 16, Fig. 4 also show that for each row, there is a common conductive word line (W) running a cross and connected to all semiconductor areas of the cells in that row of the whole matrix form, thus forming a common gate conductive area as well.

5.	Other claims are objected as being dependent upon the rejected claims; however, they tentatively contain allowable subject matter over the prior arts of record for other recited features not clearly suggested nor seen elsewhere at this time.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827